*433Judgment, Supreme Court, Bronx County (Michael Gross, J.), rendered October 28, 2011, convicting defendant, after a nonjury trial, of harassment in the second degree, and sentencing her to conditional discharge for a period of one year, unanimously affirmed.
The verdict was supported by legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations, including its evaluation of a series of surveillance photographs. We find that the photos do not contradict the victim’s testimony; instead, they tend to corroborate it to the extent they support an inference that defendant pushed the victim and knocked her to the floor. Concur — Sweeny, J.E, Moskowitz, DeGrasse and Gische, JJ.